DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 specifies the fifth sensor to measure temperature or pressure whereas claim 18 requires the sensor to be a humidity sensor. Examiner suggests that claim 18 depend from claim 16 instead of claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saikkonen (US 2022/0042244) in view of Deem (US 2008/0034606).
Saikkonen discloses a process air recirculation system comprising: a dryer (title); and an electric heater mixing plenum having: an upstream end configured to fluidly communicate with a process air outlet conduit (9, 10, fig. 10, top of illustration is upstream, [0042] discloses a recirculating system of the process air to and from the dryer), wherein the process air outlet conduit is configured to fluidly communicate with a dryer (9, 10, fig. 4), a downstream end configured to fluidly communicate with a reheated air inlet conduit (9, 10, the downstream end of each), wherein the reheated air inlet conduit is configured to fluidly communicate with the dryer (9, 10, fig. 4), walls defining a first chamber having a first upstream opening and a first downstream opening (9, fig. 4, separated from 10 by the wall between), and a second chamber having a second upstream opening and a second downstream opening, wherein the second chamber is adjacently disposed to the first chamber (10, fig. 4, separated from 9 by the wall between), and a resistance-type electric air heater disposed in the first chamber (27, fig. 10); wherein the electric heater mixing plenum further comprises a resistance-type electric air heater disposed in the second chamber (27, 10, fig. 11, [0022]).
Saikkonen discloses the electric heater mixing plenum (9, 10) and the claimed invention except for a first damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening; further comprising a combustion heating system configured to fluidly communicate with the heater mixing plenum, wherein the combustion heating system is disposed downstream of the heater mixing plenum, and wherein the combustion heating system is disposed upstream of the dryer, thereby completing a circuit. Deem teaches a first damper disposed at the first upstream opening (72, fig. 4, [0017]), a second inlet damper disposed at the second upstream opening (76, fig. 4, [0017]); further comprising a combustion heating system (52, fig. 4) configured to fluidly communicate with the heater mixing plenum (plenum including 46, fig. 4), wherein the combustion heating system is disposed downstream of the heater mixing plenum (52, plenum including 46, fig. 4), and wherein the combustion heating system is disposed upstream of the dryer, thereby completing a circuit (52, 20, fig. 4) in order to increase control of the process air and provide additional heating capacity . Saikkonen would benefit equally from increasing control of the process air and providing additional heating capacity. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Saikkonen with a first damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening; further comprising a combustion heating system configured to fluidly communicate with the heater mixing plenum, wherein the combustion heating system is disposed downstream of the heater mixing plenum, and wherein the combustion heating system is disposed upstream of the dryer, thereby completing a circuit as taught by Deem in order to increase control of the process air and provide additional heating capacity. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saikkonen in view of Deem as applied to claims 3 and 1 respectively and further in view of Violette (US 10,739,072).
Saikkonen discloses the claimed invention except for multiple resistance-type electric air heaters disposed in the second chamber; further comprising multiple resistance-type electric air heaters disposed in the first chamber. Violette teaches multiple resistance-type electric air heaters disposed in the second chamber (3:51-54, the same approach as used in the first chamber would be obvious to use symmetrically in the second chamber as an obvious condition of duplication of parts); further comprising multiple resistance-type electric air heaters disposed in the first chamber (3:51-54) in order to provide increased heating capacity. Saikkonen would benefit equally from providing increased heating capacity. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Saikkonen with multiple resistance-type electric air heaters disposed in the second chamber; further comprising multiple resistance-type electric air heaters disposed in the first chamber as taught by Violette in order to provide increased heating capacity. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saikkonen in view of Deem as applied to claim 1 and further in view of Hunter 
Saikkonen discloses the claimed invention except for sensors disposed in the electric heater mixing plenum, wherein the sensors are configured to measure a process air temperature and pressure; wherein the sensors are thermocouples; further comprising sensors configured to measure a temperature or pressure of process air passing the sensors to define a measurement, and wherein the sensors are configured to transmit the measurement to a controller. Hunter teaches sensors disposed in the electric heater mixing plenum (87, 88, fig. 3), wherein the sensors are configured to measure a process air temperature and pressure (87, 88, fig. 3, 5:43-47); wherein the sensors are thermocouples (87, fig. 3, 5:43-47); further comprising sensors configured to measure a temperature or pressure of process air passing the sensors to define a measurement (87, 88, fig. 3, 5:43-47), and wherein the sensors are configured to transmit the measurement to a controller (72, fig. 3) in order to allow increased process control of the drying air. Saikkonen would benefit equally from allowing increased process control of the drying air. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Saikkonen with sensors disposed in the electric heater mixing plenum, wherein the sensors are configured to measure a process air temperature and pressure; wherein the sensors are thermocouples; further comprising sensors configured to measure a temperature or pressure of process air passing the sensors to define a measurement, and wherein the sensors are configured to transmit the measurement to a controller as taught by Hunter in order to allow increased process control of the drying air. 
Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Saikkonen.
Deem discloses a system comprising: a dryer (title); an exhaust outlet disposed downstream from the dryer, wherein the dryer fluidly communicates with the exhaust outlet (30, fig. 1); a makeup air inlet disposed downstream from the dryer, wherein the makeup air inlet fluidly communicates with the dryer (42, fig. 3, [0011]); a heater mixing plenum configured to fluidly communicate with the air makeup inlet, wherein the heater mixing plenum is disposed downstream of the air makeup inlet (42, 38, fig. 3); and a combustion heating system configured to fluidly communicate with the heater mixing plenum, wherein the combustion heating system is disposed downstream of the electric heater mixing plenum, and wherein the combustion heating system is disposed upstream of the dryer, thereby completing a circuit (52, 30, 42, fig. 4); wherein the electric heater mixing plenum comprises: walls defining a first chamber having a first upstream opening and a first downstream opening, and a second chamber having a second upstream opening and a second downstream opening, wherein the second chamber is adjacently disposed to the first chamber (9, 10, fig. 4 illustrates wall between, fig. 10 illustrates upstream and downstream ends of each chamber); a first inlet damper disposed at the upstream opening; a second inlet damper disposed at the second upstream opening ([0002], second column disclose multiple dampers in each conduit); and a resistance-type electric air heater disposed in the first chamber (9, 27, fig. 10); wherein the electric heater mixing plenum further comprises a first outlet damper disposed at the first downstream opening, and a second outlet damper disposed at the second downstream opening  (9, 10, fig. 10, [0002], second column disclose multiple dampers in each conduit); further comprising a blower configured to move a process air through the system (20, fig. 10); further comprising an exhaust blower configured to move a process air through the exhaust outlet (20, fig. 10, illustrates some air returning to the dryer and other air exhausted from the drying hood). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Saikkonen with a second fan since a duplication of parts is no more than obvious. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Saikkonen as applied to claim 9 above and further in view of Plavnik (US 2016/0003541).
Deem discloses the claimed invention except for a makeup blower configured to introduce a makeup air through the makeup air inlet. Plavnik teaches a makeup blower configured to introduce a makeup air through the makeup air inlet (265, 270, fig. 3, [0092]) in order to ensure a positive pressure air makeup to the system. Deem would benefit equally from ensuring a positive pressure air makeup to the system. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Deem with a makeup blower configured to introduce a makeup air through the makeup air inlet as taught by Plavnik in order to ensure a positive pressure air makeup to the system. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saikkonen.
Saikkonen discloses a system comprising: a dryer (title); a process air outlet conduit ([0042], discloses recirculating air which includes a process air outlet conduit); a reheated air inlet conduit ([0042], discloses recirculating air which includes a process air outlet conduit); an electric heater mixing plenum having: an upstream end configured to fluidly communicate with the process air outlet conduit, a downstream end configured to fluidly communicate with a reheated air inlet conduit (downstream end of 9, 10, fig. 10), wherein the downstream end is distally disposed from the upstream end (9, 10, [0042]), walls defining a first chamber (wall between 9 and 10, fig. 4) having a first upstream opening and a first downstream opening (9, fig. 10), and a second chamber having a second upstream opening and a second downstream opening (10, fig. 10), a first inlet damper disposed at the first upstream opening, a second inlet damper disposed at the second upstream opening ([0002], lines 7-12 of the second column discloses multiple dampers provided in each conduit), a resistance-type electric air heater disposed in the first chamber (27, 9, fig. 10). 
Saikkonen discloses the claimed invention except for a first sensor disposed in the reheated air inlet conduit; a second sensor disposed proximate the first downstream opening; a third sensor disposed in the second chamber; and a fourth sensor disposed proximate to first upstream opening, wherein each of the first sensor, second sensor, third sensor, and fourth sensor is configured to measure a temperature or a pressure of a process air passing any of the first sensor, second sensor, third sensor, or fourth sensor to define a first, second, third, or fourth sensor measurement, and wherein each of the first sensor, second sensor, third sensor, or fourth sensor is configured to transmit the respective sensor measurement to a controller; further comprising a fifth sensor disposed in the process air outlet conduit, wherein the fifth sensor is configured to measure a temperature or pressure of the process air passing the fifth sensor to define a fifth sensor measurement, and wherein the fifth sensor is configured to transmit the fifth sensor measurement to the controller; wherein the fifth sensor is further configured to measure a humidity level of the process air passing the fifth sensor to define a humidity measurement, and wherein the fifth sensor is configured to transmits the humidity measurement to the controller.
However, Saikkonen does disclose a first sensor ([0002], lines 7-12 of the second column to measure dryness. Examiner notes that a temperature sensor is often employed for this function in the drying art) configured to transmit the respective sensor measurement to a controller [0002] for the same reason as applicant: to control the operation of dampers so as to control the temperature and flow of drying air ([0033], lines 36-44 and 64-73, also [0002-0003]). The location and number of sensors used to control drying air dampers is a matter of design choice. An increased number of sensors increases the degree of process control but also comes at a higher cost to manufacture and maintain any additional sensors. It would have been obvious to one of ordinary skill in the art at the time of filing as a matter of design choice to modify the dryer as disclosed by Saikkonen with a first sensor disposed in the reheated air inlet conduit; a second sensor disposed proximate the first downstream opening; a third sensor disposed in the second chamber; and a fourth sensor disposed proximate to first upstream opening, wherein each of the first sensor, second sensor, third sensor, and fourth sensor is configured to measure a temperature or a pressure of a process air passing any of the first sensor, second sensor, third sensor, or fourth sensor to define a first, second, third, or fourth sensor measurement, and wherein each of the first sensor, second sensor, third sensor, or fourth sensor is configured to transmit the respective sensor measurement to a controller; further comprising a fifth sensor disposed in the process air outlet conduit, wherein the fifth sensor is configured to measure a temperature or pressure of the process air passing the fifth sensor to define a fifth sensor measurement, and wherein the fifth sensor is configured to transmit the fifth sensor measurement to the controller; wherein the fifth sensor is further configured to measure a humidity level of the process air passing the fifth sensor to define a humidity measurement, and wherein the fifth sensor is configured to transmits the humidity measurement to the controller because the number and location of sensors in a recirculating air loop is an obvious matter of engineering design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762